DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -20 of US Patent # 11074764. Table 1 illustrates the conflicting claim pairs with mapping:
Present Application
1
2-10
11
12-20
US Patent # 11074764
1
2-10
11
12-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent # 11074764
A system configured to adjust positions of objects in a three-dimensional volume so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
A system configured to adjust positions of objects in a three‐dimensional volume in a virtual space so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
wherein the center of- mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume, wherein the center-of-mass information includes information stored in a first floating-point format;
wherein the center‐of‐mass information reflects a three‐dimensional position of a center of mass of individual ones of the set of objects in the three‐dimensional volume in the virtual space, wherein the center-of-mass information includes information stored in a first floating-point format;
 obtain the stored center-of-mass information of the set of objects, including positional information for the set of objects, wherein the positional information includes information in a second floating-point format, wherein the second floating-point format is different from the first floating-point format;
 obtain a texture map based on the stored center-of-mass information of the set of objects, wherein the texture map includes positional information for the set of objects, wherein the positional information includes information in a second floating point format, wherein the second floating-point format is different from the first floating- point format;
determine simulated center-of-mass information of the set of objects based on the stored center-of-mass information of the set of objects, wherein the simulated center-of-mass information reflects a simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three- dimensional volume;
determine simulated center‐of‐mass information of the set of objects based on the texture map, wherein the simulated center‐of‐mass information reflects a simulated three‐dimensional position of a simulated center of mass of individual ones of the set of objects in the three‐dimensional volume in the virtual space;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 11074764, presented as a broader version of the patent, silent RE a virtual space and a texture map, anticipating the system. Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 2-10 of application map into  claims 2-10 of US Patent # 11074764.
Claims 11-20 recite limitations similar in scope with limitations in claims 1-10 as method and therefore rejected under same rationale. Additionally claims 11-20 of Patent # 11074764 discloses A computer-implemented method.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -20 of US Patent # 10249099. Table 1 illustrates the conflicting claim pairs with mapping:
Present Application
1
2-10
11
12-20
US Patent # 10249099
1
2-10
11
12-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent # 10249099
A system configured to adjust positions of objects in a three-dimensional volume so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
A system configured to provide error corrections for positions of particles of destructible objects in a three-dimensional volume in a virtual space so that visible gaps between the particles are removed or reduced, the system comprising:
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
electronic storage configured to store center-of-mass information of a set of objects,
wherein the center of- mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume, wherein the center-of-mass information includes information stored in a first floating-point format;
wherein the center-of-mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume in the virtual space, wherein the three-dimensional position is stored in a first floating point format, wherein individual ones of the set of objects are destructible objects in the virtual space, and wherein the first floating point format encodes floating point numbers using a first number of bits;
 obtain the stored center-of-mass information of the set of objects, including positional information for the set of objects, wherein the positional information includes information in a second floating-point format, wherein the second floating-point format is different from the first floating-point format;
one or more processors configured by machine-readable instructions to: generate a texture map based on the stored center-of-mass information of the set of objects, wherein positional information included in the texture map is stored in a second floating point format, wherein the second floating point format encodes floating point numbers using a second number of bits, and wherein the first number of bits is greater than the second number of bits;
determine simulated center-of-mass information of the set of objects based on the stored center-of-mass information of the set of objects, wherein the simulated center-of-mass information reflects a simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three- dimensional volume;
determine simulated center-of-mass information of the set of objects based on the texture map, wherein the simulated center-of-mass information reflects a -2-Snyder - 15/498,151 Attorney Docket No.: 45MP-253922 simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three-dimensional volume in the virtual space;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
determine positional differences for the set of objects, wherein individual ones of the positional differences are based on comparisons between the stored three-dimensional position in the first floating point format and the simulated three-dimensional position based on the second floating point format;
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.
and adjust the stored center-of-mass information of a set of objects based on the determined positional differences for the set of objects.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 10249099, presented as a broader version of the patent reciting provide error corrections for positions of objects as opposed to provide error corrections for positions of particles of destructible objects in the patent, that anticipates the claimed objects. The current application also exclude the specifying first/second number of bits for the floating point position information, which is implicit in the claimed first/second format different from each other. The 3rd  difference is Claim 1 of US Patent # 10249099 is silent Re one or more processors to perform the store function as an instruction. However the storing in the storage in Claim 1 of US Patent # 10249099 inherently require an initial step to perform the storing, and the one or more processors configured by machine-readable instructions to generate a texture map can be equally applied to perform the required storing, as readily recognized by one skilled in the art in order to effectively perform the storing function. Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 2-10 of application map into  claims 2-10 of US Patent # 10249099.
Claims 11-20 recite limitations similar in scope with limitations in claims 1-10 as method and therefore rejected under same rationale. Additionally claims 11-20 of Patent # 10249099 discloses A computer-implemented method.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent# 10553037 B2. 
Table 1 illustrates the conflicting claim pairs with mapping:
Present Application
1
2-10
11
12-20
US Patent# 10553037 
1
2-10
11
12-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent# 10553037 
A system configured to adjust positions of objects in a three-dimensional volume so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
A system configured to provide error corrections for positions of objects in a three-dimensional volume in a virtual space so that visible gaps in the objects are removed or reduced, the system comprising:
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
one or more processors configured by machine-readable instructions to: store center-of-mass information of a set of objects,
wherein the center of- mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume, wherein the center-of-mass information includes information stored in a first floating-point format;
wherein the center-of-mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume in the virtual space, wherein the three-dimensional position is stored in a first floating-point format, wherein the individual ones of the set of objects are objects in the virtual space, and wherein the first floating-point format encodes floating-point numbers using a first number of bits;
 obtain the stored center-of-mass information of the set of objects, including positional information for the set of objects, wherein the positional information includes information in a second floating-point format, wherein the second floating-point format is different from the first floating-point format;
generate a texture map based on the stored center-of-mass information of the set of objects, wherein the texture map includes positional information for the set of objects, wherein the positional information included in the texture map has a second floating-point format, wherein the second floating-point format encodes floating-point numbers using a second number of bits, and wherein the first number of bits is greater than the second number of bits;
determine simulated center-of-mass information of the set of objects based on the stored center-of-mass information of the set of objects, wherein the simulated center-of-mass information reflects a simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three- dimensional volume;
determine simulated center-of-mass information of the set of objects based on the texture map, wherein the simulated center-of-mass information reflects a simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three-dimensional volume in the virtual space;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three-dimensional position in the first floating-point format and the simulated three-dimensional position using the second floating-point format;
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.
and adjust the stored center-of-mass information of at least some objects in the set of objects based on the determined positional differences.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent# 10553037  with a slight language difference, further presented as a broader version by excluding the definition of the positions in first or 2nd floating point format from the 4th limitation, that is also implicit from the corresponding 3D and simulated positions defined in the 1st and 2nd limitations. The current application also exclude the specifying first/second number of bits for the floating point position information, which is implicit in the claimed first/second format different from each other. Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 2-10 of application map into  claims 2-10 of US Patent# 10553037 .
Claims 11-20 recite limitations similar in scope with limitations in claims 1-10 as method and therefore rejected under same rationale. Additionally claims 11-20 of US Patent# 10553037   discloses A computer-implemented method.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent# 10713857 B2. 
Table 1 illustrates the conflicting claim pairs with mapping:
Present Application
1
2-10
11
12-20
US Patent# 10713857 
1
2-10
11
12-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent# 10713857
A system configured to adjust positions of objects in a three-dimensional volume so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
A system configured to adjust positions of objects in a three‐dimensional volume in a virtual space so that one or more visible gaps in or between the objects are removed or reduced, the system comprising:
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
one or more processors configured by machine‐readable instructions to: store center‐of‐mass information of a set of objects, 
wherein the center of- mass information reflects a three-dimensional position of a center of mass of individual ones of the set of objects in the three-dimensional volume, wherein the center-of-mass information includes information stored in a first floating-point format;
wherein the center‐of‐mass information reflects a three‐dimensional position of a center of mass of individual ones of the set of objects in the three‐dimensional volume in the virtual space, wherein the center-of-mass information includes information stored in a first floating-point format, and wherein the first floating-point format encodes floating-point numbers using a first number of bits per individual floating point number;
 obtain the stored center-of-mass information of the set of objects, including positional information for the set of objects, wherein the positional information includes information in a second floating-point format, wherein the second floating-point format is different from the first floating-point format;
 obtain a texture map based on the stored center‐of‐mass information of the set of objects, wherein the texture map includes positional information for the set of objects, wherein the positional information includes information in a second floating-point format, wherein the second floating-point format encodes floating-point numbers using a second number of bits per individual floating point number, and wherein the first number of bits is greater than the second number of bits;
determine simulated center-of-mass information of the set of objects based on the stored center-of-mass information of the set of objects, wherein the simulated center-of-mass information reflects a simulated three-dimensional position of a simulated center of mass of individual ones of the set of objects in the three- dimensional volume;
determine simulated center‐of‐mass information of the set of objects based on the texture map, wherein the simulated center‐of‐mass information reflects a simulated three‐dimensional position of a simulated center of mass of individual ones of the set of objects in the three‐dimensional volume in the virtual space;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
 determine positional differences for the set of objects, wherein individual ones of the determined positional differences are based on comparisons between the stored three‐dimensional position and the simulated three‐dimensional position;
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.
and adjust the stored center‐of‐mass information of at least some objects in the set of objects based on the determined positional differences.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent# 10713857  presented as a broader version by excluding the limitation specifying first/second number of bits for the floating point position information, which is implicit in the claimed first/second format different from each other. Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 2-10 of application map into  claims 2-10 of US Patent# 10713857 .
Claims 11-20 recite limitations similar in scope with limitations in claims 1-10 as method and therefore rejected under same rationale. Additionally claims 11-20 of US Patent# 10713857   discloses A computer-implemented method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619